NUMBER 13-12-00724-CV

                            COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

GILBERT SALINAS,                                                      APPELLANT,

                                          v.

BRANDI SALINAS,                                   APPELLEE.
____________________________________________________________

             On appeal from the 117th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam

       Appellant, Gilbert Salinas, filed an appeal from a judgment entered by the 117th

District Court of Nueces County, in cause number 2011-FAM-3109-B. On November 30,

2012, the Clerk of the Court notified appellant that he was delinquent in remitting a

$175.00 filing fee.
       On December 4, 2012, the Clerk of this Court notified appellant that the clerk's

record in the above cause was originally due on March 21, 2012, and that the deputy

district clerk, Tiffany Garza, had notified this Court that appellant failed to make

arrangements for payment of the clerk's record.          The Clerk of this Court notified

appellant of this defect so that steps could be taken to correct the defect, if it could be

done. See TEX. R. APP. P. 37.3, 42.3(b),(c). Appellant was advised that, if the defect

was not corrected within ten days from the date of receipt of this notice, the appeal would

be dismissed for want of prosecution. The notice was sent to appellant’s address by

certified mail return receipt requested; however, the certified mail was returned as

unclaimed and unable to forward. Subsequently, the Clerk of the Court sent the notice to

appellant by regular mail on January 23, 2013.

       On January 23, 2013, the Clerk of the Court notified appellant that he was

delinquent in remitting a $175.00 filing fee. The Clerk of this Court notified appellant that

the appeal was subject to dismissal if the filing fee was not paid within ten days from the

date of receipt of this letter. See id. 42.3(b),(c).

       Appellant has failed to respond to this Court’s notices and has failed to pay the

filing fee. Accordingly, the appeal is DISMISSED FOR WANT OF PROSECUTION.

See id.

                                                   PER CURIAM


Delivered and filed the
7th day of March, 2013.




                                               2